Terrae, J.,
delivered the opinion of the court.
An application to amend a bill of complaint after the cause bad been submitted for consideration, and decision comes so late in the proceedings that the granting of it is largely within the discretion of the chancellor, and where the evidence of the fact sought to be inserted in the bill might be manufactured for the occasion, it is usually denied. But where, as here, the evidence of a fact in the chain of complainant’s title is a part of the public records of the country, which may not be altered or affected by any ingenuity of pleading or false swearing of a witness, and especially where the commencement of a new case merely to insert such additional fact might be the means by mere lapse of time of rendering it less available to the party as by a bar of the statute of limitations, we think a sound discretion would have justified the amendment. Wherefore the decree dismissing complainant’s bill is reversed, and the case is remanded to the docket of the chancery court with leave to complainant to amend his bill within thirty days from the time the mandate is filed therein.

Reversed.